DETAILED ACTION
This application is examined under the pre-AIA  first to invent provisions. 
This office action is in response to amendments filed on 01/29/2021.
Claims 13-20 are pending of which claims 13 and 17 are independent claim and claims 1-12 are canceled.

Claim Rejections - 35 USC § 102
the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 13-20 are rejected under pre-AIA  35 U.S.C. 102(a) (1)  as being anticipated  by  US. Pub. Jung to Jung (hereinafter “Jung”).

Regarding claim 13: Jung discloses a method for transmitting, by a base station (BS), data in a wireless communication system, the method comprising: transmitting, to a user equipment (UE), a radio resource control (RRC) connection reconfiguration message including a secondary cell (SCell) configuration for a new SCell (Jung, see paragraph[0071], procedure such as, reconfiguration, adding, and removal of the SCell may be performed by an RRC layer, to add a new SCell, RRC signaling may be used to transmit system information associated with a dedicated SCell), initial state information of the new SCell which informs the UE that an initial state of the Jung, see paragraph[0071], a procedure such as, reconfiguration, adding, and removal of an SCell may be performed by an RRC layer, to add a new SCell, RRC signaling may be used to transmit system information associated with a dedicated SCell   ); wherein the new SCell is configured for the UE based on the SCell configuration for the new SCell included in the RRC connection reconfiguration message and  wherein the initial state of the new SCell is the activated state upon configuring the new SCell ( Jung, see paragraph[0060-0061], a single CC among plurality of CCs may establish a connection or an RRC connection with the UE from among a plurality of CCs at an initial state may be referred to as a primary CC (PCC) or a primary service cell (PCell) and the remaining CCs allocated to the UE excluding the PCC may be allocated  as a secondary cell (SCC) or a second serving cell (SCell) and managed through an RRC connection and a state of the SCC may be classified into an activation state and a deactivation state depending on the predetermined condition and activation or deactivation may be performed through RRC connection), based on the initial state information of the new SCell included in the RRC connection reconfiguration message (Jung, see paragraph[0060-0061], a single CC may establishes an RRC connection with the UE from among a plurality of CCs at an initial state as a primary CC (PCC) or a primary service cell (PCell) and  a secondary cell (SCC) or a second serving cell (SCell)may be an extension carrier that is extended for additional resource allocation for the UE, in addition to the PCC, and a state of the SCC may be classified into an activation state and a deactivation state and configured through the RRC connection) ; and transmitting Jung, see paragraph [0079], FIG. 2, prior configuration (new SCell) or reconfiguration ( during handover), the state of the UE may not be active, a UE may receive an activation indication  associated with SCells from a base station, may change a state into an activation  state, and the UE starts  receiving and transmitting information  using SCell).

Regarding claim 14: Jung discloses the  method of claim 13, wherein the initial state information is configured for the new SCell(Jung, see paragraph[0148], configuration of SCell may be performed to activate and new SCell, and new SCell is a freshly allocated SCell or an SCell that is moved to a new eNB due to handover,  and after configuration of new SCell is complete an activation of SCell performed and the UE gets and activation indicator or the active configuration indicator, and  data may be immediately received through the newly configured SCell).  

Regarding claim 15: Jung discloses the  method of claim 13, wherein the SCell configuration for the new SCell and the initial state information of the new SCell are transmitted via a primary cell (PCell) of the BS (Jung, see paragraphs [0060], a primary service cell is a predetermined CC that is active and receives configuration information related to SCell including activation of SCell from an eNB so that the configured SCell be used by the UE to receive  and transmit information from and to the eNB).

Regarding claim 16: Jung discloses the  method of claim 13, wherein the initial state information is defined per cell (Jung, see paragraph[0061] a secondary cell (SCC) or a second serving cell (SCell)may be an extension carrier that is extended for additional resource allocation for the UE, in addition to the PCC,  the initial state of a PCC (PCell) is always actives and a state of  each SCC (SCell)  may be classified into an activation state and a deactivation state). 

Regarding claim 17: Jung discloses a base station (BS) in a wireless communication system, the BS comprising: at least one memory; at least one transceiver; and at least one processor, connected with the memory and the transceiver, that: controls the at least one transceiver to transmit, to a user equipment (UE), a radio resource control (RRC) connection reconfiguration message including  a secondary cell (SCell) configuration for a new SCell (Jung, see paragraph[0071], procedure such as, reconfiguration, adding, and removal of the SCell may be performed by an RRC layer, to add a new SCell, RRC signaling may be used to transmit system information associated with a dedicated SCell), initial state information of the new SCell which informs the UE that an initial state of the new SCell is an activated state upon configuring the new SCell (Jung, see paragraph[0071], a procedure such as, reconfiguration, adding, and removal of an SCell may be performed by an RRC layer, to add a new SCell, RRC signaling may be used to transmit system information associated with a dedicated SCell   ); wherein the new SCell is configured for the UE based on the SCell configuration for the new SCell included in the RRC connection reconfiguration message and  wherein the initial state of the new SCell Jung, see paragraph[0060-0061], a single CC among plurality of CCs may establish a connection or an RRC connection with the UE from among a plurality of CCs at an initial state may be referred to as a primary CC (PCC) or a primary service cell (PCell) and the remaining CCs allocated to the UE excluding the PCC may be allocated  as a secondary cell (SCC) or a second serving cell (SCell) and managed through an RRC connection and a state of the SCC may be classified into an activation state and a deactivation state depending on the predetermined condition and activation or deactivation may be performed through RRC connection) based on the initial state information of the new SCell included in the RRC connection reconfiguration message (Jung, see paragraph[0060-0061], a single CC may establishes an RRC connection with the UE from among a plurality of CCs at an initial state as a primary CC (PCC) or a primary service cell (PCell) and  a secondary cell (SCC) or a second serving cell (SCell)may be an extension carrier that is extended for additional resource allocation for the UE, in addition to the PCC, and a state of the SCC may be classified into an activation state and a deactivation state and configured through the RRC connection) ; and controls the at least one transceiver and transmitting or receiving the data, via the new SCell which is in the activated state upon configuring the new SCell (Jung, see paragraph [0079], FIG. 2, prior configuration (new SCell) or reconfiguration ( during handover), the state of the UE may not be active, a UE may receive an activation indication  associated with SCells from a base station, may change a state into an activation  state, and the UE starts  receiving and transmitting information  using SCell ),.

Regarding claim 18: Jung discloses the  BS of claim 17, wherein the initial state information is configured for the new SCell (Jung, see paragraph[0148], configuration of SCell may be performed to activate and new SCell, and new SCell is a freshly allocated SCell or an SCell that is moved to a new eNB due to handover,  and after configuration of new SCell is complete an activation of SCell performed and the UE gets and activation indicator or the active configuration indicator, and  data may be immediately received through the newly configured SCell).  

Regarding claim 19: Jung discloses the  BS of claim 17, wherein the SCell configuration for the new SCell and the initial state information of the new SCell are transmitted via a primary cell (PCell) of the BS (Jung, see paragraphs [0060], a primary service cell is a predetermined CC that is active and receives configuration and activation information related to newly allocated SCell from an eNB so that the configured and activated SCell may be used by the UE to receive  and transmit information from and to the eNB).  

Regarding claim 20: Jung discloses the  BS of claim 17, wherein the initial state information is defined per UE (Jung, see paragraph[0148], configuration of SCell may be performed to activate and new SCell, and new SCell is a freshly allocated SCell or an SCell that is moved to a new eNB due to handover,  and after configuration of new SCell is complete an activation of SCell performed and the UE gets and activation indicator or the active configuration indicator, and  data may be immediately received through the newly configured SCell ).

Response to Arguments
Applicant's arguments filed 01/29/2021 have been fully considered but they are not persuasive. See below:
 
 
Applicant argues that amended independent claims 13 and 17 recites transmitting, to a user equipment (UE), a radio resource control (RRC) connection reconfiguration message including (i) a secondary cell (SCell) configuration for a new SCell and (ii) initial state information of the new SCell which informs the UE that an initial state of the new SCell is an activated state upon configuring the new SCell, wherein the new SCell is configured for the UE based on the SCell configuration for the new SCell included in the RRC connection reconfiguration message, and wherein the initial state of the new SCell is the activated state upon configuring the new SCell, based on the initial state information of the new SCell included in the RRC connection reconfiguration message.

Examiner respectfully disagrees with applicant regarding the amendment will overcome  the rejection, and according to the office action,  an SCell when initially configured may be activated or deactivate and to use the SCell just configured it has to be activated and  through  the RRC connection the initial state may be changed 

Applicant argues that Jung fails to teach or suggest 'transmitting, to a user equipment (UE), a radio resource control (RRC) connection reconfiguration message including (i) a secondary cell (SCell) configuration for a new SCell and (ii) initial state information of the new SCell which informs the UE that an initial state of the new SCell is an activated state upon configuring the new SCell'. 

Examiner would like to indicate that RRC creates the connection and a user send activation commands to the UE through the base station via RRC connection. This activation command may predetermined or based network condition ( see the office action ), and SCell takes either activate or deactivated state based on need and while PCell takes only activated state; Jung in paragraph [0080] discloses  a UE may not be aware of information associated with a plurality of CCs used in the target eNB (TeNB), immediately after connecting with the PCC,  the UE may additionally perform the CC reconfiguration process with respect to CCs to be used, and may receive a 
 
Applicant argues that Jung’s passages teach to add a new SCell, RRC signaling may be used to transmit system information associated with a dedicated SCell, and the SCC may be an extension carrier that is extended for additional resource allocation for the UE, in addition to the PCC, and a state of the SCC may be classified into an activation state and a deactivation state. That is, Jung merely discloses (a) that the SCell is configured to the UE through RRC signaling and (b) that the SCell is either an active state or an inactive state. However, nothing in Jung teaches the RRC connection reconfiguration message including initial state information of the new SCell which informs the UE that an initial state of the new SCell is an activated state upon configuring the new SCell. 

Examiner respectfully disagrees with applicant, adding or removing SCell and change the activation state are two different commands used for this purpose, and once SCell is added, it takes a state of active or non-active, and to use it, then the SCell state has to be active. PCell as the name implies is the manager of all SCell as well known in the art; and Jung in paragraph [0080] discloses a UE may not be aware of information associated with a plurality of CCs used in the target eNB (TeNB), immediately after connecting with the PCC, the UE may additionally perform the CC reconfiguration process with respect to CCs to be used, and may receive a signaling .


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Debebe Asefa/
Examiner, Art Unit 2476

/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477